PER CURIAM.
We affirm the final judgment and order on clarification on the Federal Deposit Insurance Corporation’s amended creditor’s bill as modified by this opinion. As the FDIC properly concedes, the trial court erred in awarding the FDIC “the right, title and interest” in the fraudulently transferred property. The judgment is modified to provide that FDIC’s only right is to execute its judgment on the fraudulently transferred corporate stock and property titled in Susan Pelullo’s name and on the fraudulently transferred property titled in the name of Silver Sands Investments, Inc.
Affirmed as modified.